Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7, drawn to prevention of unauthorized use of data, classified in 726/26.
II. Claims 8-14, drawn to encoding media for encoding media content, classified in 380/201.The inventions are independent or distinct, each from the other because:
	Group 1 mainly discloses method of generating search term to search for content that may be subject to specific rules based on classification of data. Group 2 discloses method of encoding data into media and limit the number of search results based on the encoded data.
A telephone call was made to Devorah Livneh on 2/7/21 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431